                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

HENRY CHRISTOPHER GONZALES

                            Plaintiff,
v.                                                                     No. CV 18-1208 CG

ANDREW SAUL,
Commissioner of the Social
Security Administration,

                            Defendant.

            ORDER GRANTING UNOPPOSED MOTION FOR ATTORNEY FEES
                    UNDER EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on Plaintiff Henry Gonzales’ Unopposed Motion for

Attorney Fees and Costs Pursuant to the Equal Access to Justice Act (EAJA) (the “Motion”),

(Doc. 26), filed January 16, 2020. Having reviewed the Motion and noting it is unopposed, the

Court finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that attorney fees are awarded under the Equal

Access to Justice Act, 28 U.S.C. § 2412(d), payable to Plaintiff and mailed to Plaintiff’s

attorney in the amount of $2,079. Plaintiff is also entitled to costs in the amount of $400,

which is to be paid by the Judgment Fund, not by agency funds. See 28 U.S.C. § 2412(c)(1);

and Astrue v. Ratliff, 560 U.S. 586, 598 (2010) (EAJA fees are paid to the prevailing party,

not the attorney).

       IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees under both

EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund the

smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).



                                    _____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
